ELECTRONIC RECORD
                                                                        tHof-m

COA # 14-13-00330-CR                                OFFENSE: Capital Murder


STYLE: Jor'Dan Jacqueinn Maurice Lewis v The State of Texas             COUNTY: Galveston

COA DISPOSITION: Affirmed                           TRIAL COURT: 405th District Court


DATE: September 16, 2014    Publish: Yes                      TC CASE #:11CR2636




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Jor'Dan Jacqueinn Maurice Lewis v The State of Texas

CCA#


     APPZUMT^
FOR DISCRETIONARY REVIEW IN CCA IS:
                                    Petition      CCA Disposition:
                                                  DATE:
                                                                       i*C7'/*
                                                  JUDGE: _

DATE:     0x/f><//£QJS'                           SIGNED:.                     PC:

JUDGE:        fj\ Ofy^UyO^-                       PUBLISH:                     DNP:




                                                                                        MOTION FOR


                                                          FOR REHEARING IN CCA IS:


                                                        JUDGE:

                                                                              ELECTRONIC RECORD